DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 2, 6, 12, 13, 15 and 17 are objected to because:
Claim 1, line 2, “two half-shell like housing parts” renders the claim unclear, leaving the scope of the claim unascertainable.
Claim 2, line 2, “the clamp jaws” lacks antecedent basis.
Claim 6, line 4, “the two webs” lacks antecedent basis.
Claim 12, line 3, “in particular” renders the claim unclear, leaving the scope of the claim unascertainable.
Claim 12, line 5, “its” is unclear, leaving the scope of the claim unascertainable.
Claim 13, line 4, “its” is unclear, leaving the scope of the claim unascertainable.
Claim 15, phrase, “the two housing parts are formed at least one of identically, as a plastic injection-molded part, and in one piece” is unclear, since, “two housing parts” seems to contradict “one piece”.
Claim 17, line 2, “the pivotable movement” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nourry, US 4677261 in view of Buettner, DE102008028049.
Regarding claim 1, Nourry discloses (figs. 1-5) a circuit breaker lockout apparatus comprising
two half-shell like housing parts (6) that are assembled to form a housing shell having a rear wall and that are connected to one another via a pivot joint (2) that defines a pivot axis (labeled in fig.4, below) about which the two housing parts (6) are pivotable relative to one another between a release position and a clamping position [see figs. 4-5].
Nourry fails to disclose an adjustment element that is adjustable between a base position and a locked position in order to transfer the two housing parts from the release position into the clamping position.
Buettner discloses (figs. 1-9) a locking device (2) comprising an adjustment element (19) that is adjustable between a base position (fig.3) and a locked position (fig.2) in order to transfer two housing parts (32, 33) from a release position (fig.3) into a clamping position (fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking device of Nourry, with the teaching of the locking device of Buettner, thereby providing an alternative locking device with adjustable legs, thus clamping the locking device over the head of the toggle, preventing access to the switching device.
		

    PNG
    media_image1.png
    273
    229
    media_image1.png
    Greyscale

Regarding claim 2, Nourry and Buettner further disclose where the two housing parts (Buettner, 32, 33) each have a clamp jaw (3a, 4a), the clamp jaws (3a, 4a) being moved toward one another on the transfer of the two housing parts (32, 33) into the clamping position in order to fixedly clamp the circuit breaker lockout apparatus (2) to a housing of a circuit breaker (1).
Regarding claim 3, Nourry and Buettner further disclose where a locking device (Buettner, projections, 26, 28) is provided to fix the adjustment element (19( in the locked position by a locking element (commercially available lock) in order to secure the adjustment element (19) against an adjustment into the base position [Buettner, para .0044].
Regarding claim 4, Nourry and Buettner further disclose where the adjustment element (19) has a drive section (20) that engages at the two housing parts (32, 33).
Regarding claim 5, Nourry and Buettner further disclose where the drive section (20) comprises a control cam (20a) that differs from a circular shape and that has two mutually oppositely disposed flat regions as well as two mutually oppositely disposed end face regions [see fig.6]
Regarding claim 7, Nourry and Buettner further disclose where an angular difference between the base position and the locked position of the adjustment element is within a range between 60° and 120° [Nourry, figs.4-5].
Regarding claim 14, Nourry further discloses where the pivot joint (2) comprises that the housing shell (6) has a respective rotary connection (4) at two mutually oppositely disposed sidewalls (7).
Regarding claim 15, as best understood, Nourry further discloses where the two housing parts (6) are formed at least one of identically, as a plastic injection-molded part, and in one piece [col. 3, lines 21-23]. 
Regarding claim 16, Nourry further discloses where the two housing parts (6) are pivotable relative to one other by an angle of less than 10° [see fig.4].
Regarding claim 17, Nourry further discloses where the pivotable movement of the two housing parts (6) relative to one another is bounded in the release position by an abutting of a rear wall section (7) of one housing part (6) at a rear wall section (7) of the other housing part (6). 
Regarding claim 19, Nourry further discloses with the respective rotary connection (4) comprising an opening (9) in one housing part (6) and a pin (8)  that is formed at the other housing part (6) and that engages into the opening (9).
Regarding claim 20, Nourry further discloses where, for the respective rotary connection (4), the one housing part (6) is formed as spring-elastic in the region (flexible portion, 7) of the opening (9).
Allowable Subject Matter
Claims 6, 8-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding 6, the prior art fails to teach or show, alone or in combination, the claimed circuit breaker lockout apparatus, where the drive section has a respective web at both sides of the control cam, with the adjustment element being held at the rear wall in an axial direction by the two webs.
Regarding 8, the prior art fails to teach or show, alone or in combination, the claimed circuit breaker lockout apparatus, where the adjustment element comprises a manually actuable rotary handle that is at least rotationally fixedly connected to the drive section in order to adjust the adjustment element between the base position and the locked position.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turek et al, Hennel et al, Enger et al, Fitzgerald et al, Mrowiec et al, Dudgean et al, Hackett, Rezac et al and Gasper are examples of circuit breaker lockout apparatuses, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833